            Case MDL No. 2872 Document 47 Filed 11/29/18 Page 1 of 4



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


IN RE: INFANTS BORN OPIOID-DEPENDENT                                       MDL-2872
PRODUCTS LIABILITY LITIGATION

       Moore v. Purdue LLC, et al.
       S.D. WV., C.A. 2:18-cv-01231

       Rees v. McKesson Corporation, et al.
       S.D. IL, C.A. #18-00511; MDL Case #1:18-OP-45252;

       Wood v. Purdue Pharma L.P., et al.
       E.D. MO, C.A. #18-00385; MDL Case #1:18-OP-45264;

       Salmons v. Purdue Pharma L.P., et al.
       S.D. WV, C.A. #18-00385; MDL Case #1:18-OP-45268;

       Ambrosio v. Purdue Pharma L.P., et al.
       C.D. CA, C.A. #18-02201; MDL Case #1:18-OP-45375;

       Flanagan v. Purdue Pharma L.P., et al.
       W.D. TN, C.A. #18-02194; MDL Case #1:18-OP-45405;

       Hunt v. Purdue Pharma L.P., et al.
       D. MD, C.A. #18-01349; MDL Case No. #1:18-OP-45681

     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF
  PLAINTIFF’S MOTION FOR TRANSFER OF ACTIONS PURSUANT TO 28 U.S.C.
   §1407 FOR COORIDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS

       Pursuant to Rule 6.3 of the Rule of Procedures of the United States Judicial Panel on

Multidistrict Litigation, the March of Dimes, by and through its undersigned counsel, Jonathan

M. Shapiro, hereby moves this court for leave to file the attached Amicus Curiae brief in support

of Plaintiffs, Children Born Opioid Dependent. In support of this motion, Amici hereby state:

                                     INTEREST OF MOVANTS

       For over 80 years, March of Dimes has worked to prevent birth defects, premature birth

and infant mortality and has fought for the health of all mothers and babies regardless of their
             Case MDL No. 2872 Document 47 Filed 11/29/18 Page 2 of 4



socio-economic background or demographics. Through charitable work, March of Dimes has

helped millions of babies survive and thrive and pioneers research to find solutions to the biggest

health threats to mothers and babies. The March of Dimes continues to lead the fight to ensure

that all babies are born healthy with the best possible start.

       Given its long history of fighting for the health of babies everywhere, the March of Dimes

believes it offers a unique perspective to this Court concerning the issues and challenges faced by

babies born with neonatal abstinence syndrome (“NAS”). Babies born with NAS face unique,

long-term challenges compared to the harm suffered by others battling the opioid epidemic. Due

to these unique challenges, the March of Dimes believes that these babies need specific relief to

ensure that these babies receive the best possible start to their lives, and the necessary treatment

they will require to battle the long-term effects of NAS.

                                               ARGUMENT

       The Latin phrase Amicus Curiae translates literally from old Latin as “friend of the

court”. Leigh v. Engle, 535 F.Supp. 418 (N.D. Illinois, Eastern Division 1982). It has been used

to describe a party outside of the present litigation who, for the benefit and assistance of the

court, informs it on some matter of law in regard to which the judge is doubtful or mistaken. See

Id., 535 F.Supp. at 419 and Miller-Wohl., Inc. v. Commissioner of Labor and Industry State of

Mont. 694 F.2d 203 (9th Cir. 1982). Courts have generally welcomed such aid because “it is for

the honor of a court of justice to avoid error.”’ Leigh v. Engle, 535 F.Supp. at 420.

       An amicus curiae is an impartial individual who suggests the interpretation and status of

the law, gives information concerning it, and whose function is to advise in order that justice

may be done, rather than to advocate a point of view so that a cause may be won by one party or

another. Id. Amici supplement the efforts of counsel, and draw the Court’s attention to important
             Case MDL No. 2872 Document 47 Filed 11/29/18 Page 3 of 4



issues of law that may have otherwise escaped consideration. Miller-Wohl, 694 F.2d at 203.

Courts have discretion whether to allow the filing of Amicus briefs based on the information

being deemed timely, useful, or otherwise helpful to the court. An amicus brief “must be a friend

of the court and not a friend of a party to the cause.” Leigh v. Engle, 535 F.Supp. at 420.

       Given its long history in advocating for the health of babies, the March of Dimes believes

it has a unique, objective perspective to offer this Court concerning the impact opioids have on

babies. The Amicus brief expresses the March of Dimes’ position that babies born afflicted with

NAS, through no action of their own, need their own voice in this on-going litigation that

impacts their interests. These babies need specific relief to battle the long-term harm caused by

their exposure to opioids. The March of Dimes is not a party to this litigation, and, for the benefit

of this Court, the filing of its Amicus Brief is appropriate. Accordingly, the March of Dimes

respectfully requests that the Court grant its motion.

                                                    Respectfully submitted,



Dated: November 29, 2018                             By: /s/ Jonathan M. Shapiro
                                                         Jonathan M. Shapiro (ct24075)
                                                         Shapiro Law Offices, LLC
                                                         32 Washington Street
                                                         Middletown, Connecticut 06457
                                                         Email: jshapiro@shapirolawofficesct.com
                                                         t (860) 347-3325 | f (860) 347-3874

                                                         Attorneys for the March of Dimes
             Case MDL No. 2872 Document 47 Filed 11/29/18 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the date set forth below a copy of the foregoing was served by

CMECF and/or mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by email to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access

this filing through the Court’s CM/ECF System.



                                                       /s/ Jonathan M. Shapiro
                                                           Jonathan M. Shapiro
